DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
There are no amendments to the claims.  The applicant has submitted remarks filed 2/11/2021.  The remarks filed 2/11/2021 are not persuasive to overcome the rejections below set forth the reasons more fully below set forth.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 22, 25-28, 31-32, 34-36 and 38-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutewort (WO 2013/072478) citing to US 2014/0311019 as English translation/equivalent further in view of Rae et al (US 2007/0231229) and/or Bovington et al (US 2003/0134758) and/or Jacob (US 2011/0131871)
Regarding Claims 18, 22, 25-28, 31-32, 34-36 and 38-47:
Gutewort discloses a diesel fuel (meeting the limitation of claim 18 for diesel fuel) composition comprising TBHP (tert butyl hydroperoxide) (meeting the limitation of claim 18 and 22 and 25-26, 34, 39-41 and 43-45 for TBHP) as an additive (Abstract) which is used in a mixture with other peroxides esp. other organic anhydrous peroxides (meeting the limitation for less than 5 wt.% water, 1 wt. % water, less than 0.3 wt. % water and less than 0.01 wt. % water as in claims 26, and 39-41, and for anhydrous of claims 25 et seq.) such as DTBP (di tert butyl peroxide) [0009] 
additive will cause the cetane number of the fuel to be increased as compared with base fuel by a value of at least 2 [0010] (meeting the limitation of claim 32) emissions are reduced [0011] 
The peroxide additive such as TBHP is added in amounts of 0.001 wt. % to 10 wt. % (meeting the limitation of claim 34) [0032] 
Additional peroxides may be used for synergistic effects such as TBHP and DTBP with TBA to produce greater reduction of pollutants [0034-0036] 

    PNG
    media_image1.png
    149
    552
    media_image1.png
    Greyscale
meeting the limitations of claims 18 and 22.  This is the exact composition of instant claim 18 and instant claim 22.


    PNG
    media_image2.png
    385
    544
    media_image2.png
    Greyscale


Anhydrous TBHP has water less than 5 wt. %, less than 1 wt. % or less than 0.3 wt. % [0016] (meeting the limitations of claims for anhydrous and less than 5, 1, 0.3 and 0.01 wt.% water of the instant claims).

    PNG
    media_image3.png
    104
    539
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    75
    527
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    191
    525
    media_image5.png
    Greyscale

The composition further comprises an anhydrous organic solvent such as isododecane and or an alcohol such as tert-butyl alcohol (TBA meeting the limitations of claims 27-29) [0017] 
In an example:

    PNG
    media_image6.png
    285
    612
    media_image6.png
    Greyscale
this is the claimed composition in the claimed amount in the claimed ratios.
The fuel is known fuels such as diesel fuel [0023] An example is taught of a base fuel having a cetane number of 45.2 (meeting the limitation of claim 31 for cetane less than 50 and being so close the range of claim 42 of less than 45 that one of ordinary skill in the art could readily envisage 44.99999 or less than 45 and where 45.2 would not be expected to present materially different performance to that of 44.9999)   The additive is 55 wt.% TBHP and 45 wt.% tert butanol added as a treat rate of 0.026 wt.% to the fuel and 0.11 wt.% [0047] (meeting the limitations of claims 34 and 43-45) increasing the cetane number to 50 (an increase of greater than 2 meeting the limitation of claim 32) [0047-0048]  the use of the fuel additives with the tert butanol has a significant reduction in soot in the engine (i.e. meeting the limitations of claim for cleaning the engine) [0018][0024] The composition reduces soot [0024, 0026] The composition is added to an engine and the vehicle is operated (See claim 29 of reference) [0050](i.e. thereby being a sufficient amount of time to clean the engine by reducing soot) the composition is added to a Mercedes engine and operated for a period of time such as that of the NEDC driving cycle affords time intervals as is known by those of ordinary skill in the art at the time of filing the invention [0049-0051]
a diesel fuel composition comprising TBHP (tert butyl hydroperoxide) as an additive (Abstract) which is used in a mixture with other peroxides esp. other organic anhydrous peroxides such as DTBP (di tert butyl peroxide) [0009] (meeting and/or overlapping the range for the limitation for fuel additive less than 0.01 wt.% water) Anhydrous TBHP has water less than 5 wt.%, less than 1 wt.% or less than 0.3 wt.% [0016] (meeting the limitations of claims for anhydrous/water content). No water is required. (meeting and overlapping the claimed ranges of water of the claims) The composition reduces soot [0024, 0026] 
The composition is added to an engine and the vehicle is operated (See claim 29 of reference) [0050] (i.e. meeting limitation for added and combusted of claim 18 and thereby being a sufficient amount of time to clean the engine by reducing soot) the composition is added to a Mercedes engine and operated for a period of time such as that of the NEDC driving cycle [0049-0051]
Gutewort discloses the fuel may comprise alkyl alcohols of C1-8 alkyl alcohols or C2-6 alcohols as a solvent / oxygen containing solvent [0017] (meeting the limitation of claim 27) 
Further Regarding Claims 35-36, 38 and 41-42:
In an example:

    PNG
    media_image6.png
    285
    612
    media_image6.png
    Greyscale
this is the claimed composition in the claimed amount in the claimed ratios.
Since Gutewort discloses the claimed fuel composition of the claimed method it will necessarily possess the claimed performance qualities in the claimed ranges or in the alternative in overlapping ranges including but not limited to reducing fuel consumption by at least 5% compared to same fuel without the additive; reducing fuel consumption when the fuel additive is continuously used for an operation time of the diesel engine of at least 100 h and will have an HFRR score of at least 70 lower than the diesel fuel without the fuel additive.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The fuel is known fuels such as diesel fuel [0023] An example is taught of a base fuel having a cetane number of 45.2 (meeting the limitation of claim 31 for cetane less than 50 and being so close the range of claim 42 of less than 45 that one of ordinary skill in the art could readily envisage 44.99999 or less than 45 and where 45.2 would not be expected to present materially different performance to that of 44.9999 or in the alternative rendering obvious to one of ordinary skill in the art at the time of filing the invention to try a cetane below 45) The tert butyl hydroxide increases cetane of base fuels by a value of at least 2 or at least 5 [0010] and can be used in a variety of fuels including diesel [0023] as such it would be obvious to one of ordinary skill in the art at the time of filing the invention to try to use the additive in a low cetane base fuel to impart improved cetane values.
The composition reduces soot [0024, 0026] The composition is added to an engine and the vehicle is operated (See claim 29 of reference) [0050] the composition is added to a Mercedes engine and operated for a period of time such as that of the NEDC driving cycle [0049-0051]
The composition aids in reducing pollutants, reduction of hydrocarbon emission and carbon monoxide emission [0043] When using tert butanol TBA and TBHP a significant reduction in soot and pollutant emission is observed [0018] [0024][0026] (meeting the limitation of claim 18, 22, 25-26, 39-41, 43-45, etc.)
Gutewort disclose the fuel may be used for diesel generators, motor vehicles, ships for stationary diesel engines for power generation for aircraft and rocket engines [0023] 
Gutewort does not expressly disclose the fuel combusted in a diesel engine having a displacement of at least 1000 cm3 per cylinder.
Rae et al (US 2007/0231229) discloses reduced exhaust emissions for diesel engines (Abstract) the fuel used is an EN 590 fuel [0054] the fuel may comprise a cetane booster such as a peroxide [0044] and the engine includes a 2000 model Navistar DT466 S/N having 6 cylinder with in line displacement of 7.6 liters or 1.26 liters per cylinder (i.e. 1260 cm3) 
In the alternative,
Bovington et al (US 2003/0134758) discloses a diesel engine which uses a lubricating oil composition for improving fuel economy of a heavy duty diesel engine (Abstract) The heavy duty diesel engine includes road vehicles, trucks, etc. having a displacement of at least 6.5 or at least 15 liters or 20 liters or greater than 24 liters for non land based vehicles.  The engines have displacement per cylinder of at least 2 liters per cylinder [0023] 
In the alternative
Jacob (US 2011/0131871) discloses a diesel fuel composition comprising a poly oxy methylene di alkyl polyglycol ether for reducing particulate emissions (Abstract) The fuel is an EN 590 diesel fuel and is used in a single cylinder engine with displacement of 1.75 L [0053] 
3 per cylinder) to achieve an entirely expected result (reduced soot) esp. noting Gutewort expressly contemplates a wide variety of engines.
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claim(s) 38 is/are alternatively under 35 U.S.C. 103 as obvious over Gutewort (WO 2013/072478) citing to US 2014/0311019 as English translation/equivalent further in view of Rae et al (US 2007/0231229) and/or Bovington et al (US 2003/0134758) and/or Jacob (US 2011/0131871) as applied to claims 18, 22, 25-28, 31-32, 34-36 and 38-47 above as evidenced by or further in view of Selvidge et al (US 2006/0130394)
Regarding Claim 38:
Modified Gutewort discloses the limitations above set forth.  Gutewort discloses the additive will cause the cetane number of the fuel to be increased as compared with base fuel by a value of at least 2 [0010] (meeting the limitation of claim 32) emissions are reduced [0011] Gutewort discloses the fuel may comprise diesel fuel as well as rapeseed methyl ester fuel (See claim 21 of reference and [0023]) as well other additives [0034] 
The composition reduces soot [0024, 0026] The composition is added to an engine and the vehicle is operated (See claim 29 of reference)  [0050](i.e. thereby being a sufficient amount of time to clean the engine by reducing soot) the composition is added to a Mercedes engine and operated for a period of time such as that of the NEDC driving cycle [0049-0051]
Since Gutewort discloses the claimed fuel composition of the claimed method it will necessarily possess the claimed performance qualities in the claimed ranges or in the alternative in overlapping ranges including but not limited to having an HFRR score of at least 70 lower than the diesel fuel without the fuel additive.  Assuming arguendo that the HFRR is not expressly encompassed by Gutewort:
Selvidge (US 2006/0130394) teaches a diesel fuel composition comprising cetane improvers (Abstract) The cetane improver is added to improve the cetane value of the diesel fuel by at least 2 cetane numbers [0009] Selvedge teaches that to improve the lubricity of the fuel with the cetane improver surface absorption compounds such as alky ester of fatty acids should be used [0010] Selvidge teaches the addition of the improver affect lubricity by lowering it by as much as 100 Fig 1 and Fig2.  Cetane improvers include tert butyl peroxide [0013] 
Thereby evidencing the reduced HFRR of Gutewort to meet and/or overlap the claimed HFRR reduction alternatively it would be obvious to one of ordinary skill in the art at the time of filing the invention that the HFRR of the diesel fuel of Gutewort with the cetane improver additive of a peroxide such as tert butyl peroxide which improves the .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutewort (WO 2013/072478) citing to US 2014/0311019 as English translation/equivalent further in view of Rae et al (US 2007/0231229) and/or Bovington et al (US 2003/0134758) and/or Jacob (US 2011/0131871) as applied to claims 18, 22, 25-28, 31-32, 34-36 and 38-47 above further in view of Buxton (US 5,011,503)
Regarding Claim 24:
Modified Gutewort discloses the limitations above set forth. Gutewort discloses combining the TBHP additive with other additives preferably in combination with other peroxides organic peroxides [0034] however Gutewort does not expressly disclose the other peroxide to be 1,1-di-(tertbutylperoxy)-cyclohexane.
Buxton (US 5,011,503) discloses a fuel composition comprising a cetane additive of a perketal (Abstract) such as 1,1-bis(tert-butyl-peroxy)cyclohexane and 1,1-bis(tert-butlyperoxy)-3,3,5-trimethylcycloexahne (C2 L42-52) in amounts sufficient to improve ignition quality or cetane rating of the fuel (C2 L14-20) and are added to diesel fuel as single components or mixtures of several agents in amounts as little as 0.05% which will improve the cetane rating (C2 L20-30)  The fuel may contain other additives including other ignition quality or combustion improvement agents C(3 L5-15) When added to the a diesel fuel the cetane rating increased 6.5 (C3 L20-42)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the perketal 1,1-bis(tert-butyl-peroxy)cyclohexane of Buxton to the composition and method of Gutewort as it will further impart improved ignition and 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 22, 24-28, 31-32, 34-36 and 38-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of US 10,407,633 alternatively further in view of Rae et al (US 2007/0231229) and/or Bovington et al (US 2003/0134758) and/or Jacob (US 2011/0131871)
Both applications claim a method which sets forth the steps of adding a diesel fuel comprising fuel additive (the same peroxide fuel additive) to a diesel engine and combusting the diesel with the additive.  The fuel additive is the same species of peroxides in the same amounts with the same solvents possessing the same HFRR both reduce deposits, etc. The issued patent also claims the combination of TBHP and TBA as well as CH.  Since the issued patent performs the process steps of adding the additive to a diesel fuel and combusting is it will necessarily result in the claimed performance qualities including but not limited to cetane number increase, fuel consumption reduction, and HFRR performance.  Where the claimed and prior art In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)   The intended use does not further limit the claimed process as no additional steps or compositional components are required.  
The issued patent does not limit the type of diesel engine which may combust the fuel in the process/method as such it necessarily includes the instantly claimed diesel engines having the claimed displacements and/or renders obvious to try same as these are conventional diesel engines.  
Assuming arguendo the patented claimed do not render obvious the claimed engine displacement feature:
Rae et al (US 2007/0231229) discloses reduced exhaust emissions for diesel engines (Abstract) the fuel used is an EN 590 fuel [0054] the fuel may comprise a cetane booster such as a peroxide [0044] and the engine includes a 2000 model Navistar DT466 S/N having 6 cylinder with in line displacement of 7.6 liters or 1.26 liters per cylinder (i.e. 1260 cm3)
Bovington et al (US 2003/0134758) discloses a diesel engine which uses a lubricating oil composition for improving fuel economy of a heavy duty diesel engine (Abstract) The heavy duty diesel engine includes road vehicles, trucks, etc. having a displacement of at least 6.5 or at least 15 liters or 20 liters or greater than 24 liters for non land based vehicles.  The engines have displacement per cylinder of at least 2 liters per cylinder [0023] 
Jacob (US 2011/0131871) discloses a diesel fuel composition comprising a poly oxy methylene di alkyl polyglycol ether for reducing particulate emissions (Abstract) The fuel is an EN 590 diesel fuel and is used in a single cylinder engine with displacement of 1.75 L [0053] 
It would have been obvious to use the fuel and method of the patent in the engines of Rae et al (US 2007/0231229) and/or Bovington et al (US 2003/0134758) and/or Jacob (US 2011/0131871) as these are diesel engines which would benefit from the reduced soot/deposits properties of the patent the use of the fuel and process of Xu amount to nothing more than use of a known fuel (diesel) in a known environment (diesel engines with varying displacements such as greater than 3000 cm3 per cylinder) to achieve an entirely expected result (reduced soot/deposits).
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive. 
The examiner maintains the above prior art expressly discloses adding a fuel additive comprising the instantly claimed species of peroxide and in combination with the instantly claimed species of alcohol to a diesel fuel and permitting the diesel engine to combust the fuel additive and the diesel fuel (as well as the limitations of the dependent claims as more fully above set forth).   While the reference teaches a wide variety of diesel engines including various types known to be heavy duty diesel engines may utilize the fuel, the reference does not expressly disclose one limitation of the independent claim (and the limitations of dependent claims 46-47) The only limitation not expressly taught by the reference is the specific cylinder displacement and the embodiment of claim 24 with CH.   To this end additional secondary prior art is above recited. 
Applicant argues that since the prior art does not affirmatively and expressly recite that the fuel consumption will be reduced in the diesel engine that a prima facie showing of obviousness has not been established.  This is not persuasisve.
a)  The intended use of the process and resulting properties of the use of the process to reduce fuel consumption and clean an engine does not further limit the claimed invention.  The claimed method sets forth steps and compositional components which are not further limited by the intended use of reducing fuel consumption in a diesel engine.  The intended use does not afford compositional, structural or manipulative steps to the claims.  MPEP 2111.02   If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). In Poly-America LP v. GSE Lining Tech. Inc., 383 F.3d 1303, 1310, 72 USPQ2d 1685, 1689 (Fed. Cir. 2004) (emphasis added by examiner)
b) The prior art having taught the claimed composition used with the claimed method steps will necessarily possess the claimed performance features including but not limited to reducing fuel consumption and soot/deposits.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)(emphasis added by examiner)
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103  rejection is appropriate for these types of claims as well as for composition claims.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255) (emphasis added by examiner)
c)  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)(emphasis added by examiner). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004) There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)
d)	Gutewort discloses reducing soot and emissions [0018] to afford ease of ignition of the fuel [0024] without increasing fuel consumption [0054] (thereby rendering obvious reducing fuel consumption) and improved ignition (also resulting in improved fuel consumption) and better [0002] combustion quality (also resulting in improved fuel consumption)
e)  The instant specification indicates that the fuel consumption reduction can be observed during the entire operation time (P13 L7-10 of instant specification) as such the minimum amount of time to observe fuel consumption reduction is any amount of time.  The instant specification indicates that fuel consumption is reduced when the engine is cleaned (P18 L20-25) As such improved fuel consumption is indicia that the engine is cleaned and clean engines result in improved fuel consumption.  The above prior art having taught reduced soot emissions i.e. clean engines therefore teaches improved fuel consumption.
f)  The applicant argues that a person having ordinary skill in the art at the time of filing the invention would recognize the production of soot or other pollutants is not a meaningful indication of the efficiency of fuel consumption and therefore the references do not suggest a method of reduction fuel consumption.  This not persuasive.   A person having ordinary skill in the art at the time of filing the invention would know that 
The instant specification acknowledges that deposits of soot in the engine hamper combustion (i.e. interfere with fuel burning/consumption)  (P14 L5-20) and that increased fuel consumption may be due to impurities which clog the engine filter (P19 L25-32)The instant specification also recognizes the compression ratio indicia of incomplete combustion (i.e. poor fuel economy – P9 L10-23) The reference teaches reduced soot and improved combustion as such the reference also afford improved fuel economy.  The instant specification indicates that the fuel consumption reduction can be observed during the entire operation time (P13 L7-10 of instant specification) as such the minimum amount of time to observe fuel consumption reduction is any amount of time.  The instant specification indicates that fuel consumption is reduced when the engine is cleaned (P18 L23-25) As such improved fuel consumption occurs with cleaner engines and reduced soot as taught by the prior art.  
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)
g)  The remarks offered by the applicant to overcome the rejections under section 103 are not persuasive.  
Since the prior art expressly teaches the claimed composition – in fact identical to that of the independent claims and most of the dependent claims including an example meeting the claims and teaches it is added to diesel fuel and combusted (identical to the independent claim) in the claimed engine (see secondary reference as the primary reference taught a wide variety of engines and secondary reference was cited to clarify) as well as the instantly claimed cetane improvement and also teaches reduced soot/deposits (indicia to one of ordinary skill in the art at the time of filing the invention of improved fuel consumption); the composition of the reference when combusted in the engine will necessarily afford reduced fuel consumption.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The references teach adding the claimed peroxide to the claimed diesel fuel and combustion same in the claimed diesel engine.  No explanation or evidence as to why the argued results will not occur for the method of the reference is offered.    Further, the references teach reduced soot particles improved combustion, etc. as such it is clear the engine will be cleaner.  This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103  rejection is appropriate for these types of claims as well as for composition claims.  "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255) (emphasis added by examiner)  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
Applicant also argues that it is known that reduction of soot emissions result in increased fuel consumption and points to a reference by Dallman and Jin published well after the effective filing date of the instant application. This reference has not been submitted with a declaration or as a reference to be part of the record with an IDS.  Notwithstanding same the examiner notes the following:  
The reference is not concerned with the additives of the instant claims, does not recite the engine displacement of the instant claims, and applicant has not explained how this reference correlates to the instant claimed invention.  
The article submitted is concerned with the engines rather than the fuel and additives used therein.  
    PNG
    media_image7.png
    149
    1037
    media_image7.png
    Greyscale

The instant specification clearly indicates the claimed composition in the claimed method will reduce soot emissions.  By applying applicant’s argument, the claimed invention would not be capable of improving fuel economy (there does not appear to be any other compositional components, conditions, or steps set forth in the instant specification to distinguish same from the cited prior art).
Applicant argues that it is known that reduction of soot emissions result in increased fuel consumption and points to a reference published well after the effective filing date of the instant application.  The reference is not offered to show a universal 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Regarding Double Patenting:  This rejection is an obviousness type double patenting rejection as more fully above set forth.  The remarks are not persuasive to overcome this rejection as the same fuel composition is combusted in the claimed type engine (i.e. see secondary references previously cited) as such it should perform in the same manner.  Further the intended use of the method to reduce the fuel consumption does not further limit the method as it fully recites the claimed chemical composition and specific process steps of combusting same in a particular type engine (i.e. one have at least 1000 cm3 per cylinder displacement) 
For the above reasons the rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 previously mailed for references teaching diesel fuel with the claimed peroxide additives (used in a diesel engine/combusted) 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAMELA H WEISS/Primary Examiner, Art Unit 1796